United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Browdy and Neimark, PLLC1625 K Street, N.W.Suite 550Washington DC DISTRICT OF COLUMBIA 20006

In re Application of 					
Aharonowiz et al. 		Decision on Petition
Serial No. :  15826235		
Filed:   November 29, 2017	            	
Docket No. :  AHARONOWIZ1A
 

This letter is in response to the petition filed under 37 C.F.R. § 1.181 filed on October 4, 2021 to withdraw the finality of the Office action of August 2, 2021 because it was improper.


BACKGROUND 
Relevant parts of the prosecution history are summarized below.
The examiner mailed to applicants a non-final Office action on November 13, 2020.  Claims 57, 59-61 and 63-69 were pending and were rejected. As currently amended, Claim 68 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 64 and 69 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method comprising transplantation of oligodendrocyte precursor cells that express Olig2, PDGFRa and at least one of GD3 or NG2, does not reasonably provide enablement for the method comprising differentiated oligodendrocytes or combinations of cells comprising OPCs and oligodendrocytes. As amended, Claims 57, 60-61, 63, and 66-67 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keirstead et al., US PGPub 2004/0009593 A1, published January 15, 2004 as evidenced by Traiffort et al., J Dev Biol, 4(28), 2016. As amended, Claims 59 and 65 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al. as evidenced by Traiffort cited above, and further in view of Pluchino et al., Nature, 422, April 17, 2003.

The examiner mailed to applicants a final Office action on August 2, 2021.  In this action, claims 57, 59-61 and 63-69 were pending and were rejected. Claim 68 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 64 and 69 stood rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIJA), first paragraph, scope of enablement. As amended, Claims 57, 60-61, 63, and 66-67 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keirstead et al., US PGPub 2004/0009593 A1, published January 15, 2004 as evidenced by Traiffort et al., J Dev Biol, 4(28), 2016. Claims 59 and 65 stood rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al. as evidenced by Traiffort cited above, and further in view of Pluchino et al., Nature, 422, April 17, 2003. The examiner made the action Final.
On October 4, 2021, applicants submitted a petition requesting the withdrawal of the finality of the Office action of April 13, 2021.  


DISCUSSION

The petition and the file history have been carefully considered.

In the petition filed by applicants on October 4, 2021, applicants, in summary, argue “It cannot be disputed that the Final Rejection of August 2, 2021, included the citation of two new publications that the examiner used in a rejection to support her case. Accordingly, the statement of the rejection under 35 USC 102(b) should have been changed to read that the claims were anticipated by Keirstead as evidenced by Traiffort and as further evidenced by Hausmann and Totoiu, rather than just Keirstead as evidenced by Traiffort, as previously set forth in the Non-Final Rejection of November 13, 2020. Indeed, the art was cited in response to applicant’s complaint that the examiner had no support whatsoever for an important factual allegation made in the Non-Final Rejection of November 13, 2020. Accordingly, the anticipation rejection of August 2, 2021, was in actuality a new ground of rejection as it relied on newly cited additional evidentiary publications.”

It is noted that applicants asked for evidence to support the position of the examiner in her rejection which she provided in her next response, the Final Rejection. Specifically, the examiner states at page 8 of the final Office action “In response to Applicant’s arguments, the examiner provides the following evidence that it was well-established in the art prior to filing that spinal cord injury is associated both with post-traumatic inflammation (Hausmann, et al., Spinal Cord (2003) 41:369-378) and chronic progressive demyelination (Totoiu et al., J Comparative Neurology (2005) 486:373- 383). Since there is no evidence that the OPCs of the instant claims, produced by methods comprising SHH, necessarily differ from the cells of Keirstead, then the method of the invention fails to distinguish over the methods disclosed in the prior art. The rejection is maintained.”

Also note that MPEP 2144.03 provides support for the examiner as follows:

C.    If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

D.    Determine Whether the Next Office Action Should Be Made Final 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement or a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

E.    Summary 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Any rejection based on assertions that a fact is well-known or is common knowledge in the art without documentary evidence to support the examiner’s conclusion should be judiciously applied. Furthermore, as noted by the court in Ahlert, any facts so noticed should be of notorious character and serve only to "fill in the gaps" in an insubstantial manner which might exist in the Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697; Ahlert, 424 F.2d at 1092, 165 USPQ 421.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Applicants should note that in regard to section D above, the references were cited for no other reason than that applicants asked for evidence. The newly supplied art was provided because applicants stated that the examiner failed to support a factual assertion in the previous Office Action. The rejection as originally set forth still stands on its own merits, even without the additional evidence requested by applicant. Accordingly, the finality is deemed to be proper.


DECISION

The petition is DENIED.

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.


Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.



/GARY JONES/Gary Jones
Director, Technology Center 1600